Citation Nr: 0126755	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  99-21 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for a right foot 
plantar wart.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to 
September 1972 and from December 1978 until December 1995.  
This matter comes before the Board of Veterans' Appeals (the 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (the RO) 
which denied the benefits sought on appeal.

The issue of entitlement to service connection for a right 
foot plantar wart will be addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1. The veteran's PTSD is productive of occupational and 
social impairment, with deficiencies in most areas, due to 
such symptoms as suicidal and homicidal ideation, depression 
affecting the ability to function independently, 
appropriately and effectively, and an inability to establish 
and maintain effective relationships.

2.  The evidence in this case shows marked interference with 
employment and frequent periods of hospitalization due to the 
veteran's service-connected PTSD that renders impractical the 
application of the regular schedular standards.



CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2001).

2.  The criteria for a 100 percent disability rating on an 
extraschedular basis have been met.  38 C.F.R. 3.321(b)(1) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.

Applicable Law and Regulations

Increased disability ratings - generally

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2000).  Separate diagnostic codes identify various 
disabilities.


Rating criteria - PTSD

The veteran's service-connected PTSD is evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  Under this 
Diagnostic Code, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations, 
grossly in appropriate behavior; persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The Board observes in passing that the veteran filed his 
claim for an increased disability rating for PTSD in May 
1998.  Effective November 7, 1996, before his claim was 
filed, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  See 
61 Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 C.F.R. § 
4.130].  Because the veteran's claim was filed after the 
regulatory change occurred, only the current version of the 
schedular criteria is applicable to his claim.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991); 
VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations, serious impairment in communication or 
judgment, or inability to function in almost all areas.  A 
GAF score ranging from 31 to 40 reflects some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

There are no pertinent medical records until January 1997, 
when the veteran complained of a problem with alcohol and 
drugs.  The veteran stated he felt guilty at what he had done 
to his ex-wife and children.  The veteran requested treatment 
in order to save his relationship with his children and ex-
wife.  He described his mood as anxious and wanting to get 
well.  He was embarrassed about his illness and the troubles 
he caused his family.  He denied symptoms of mania, crying 
spells, and anhedonia.  He admitted to having recent thoughts 
that entailed getting into his car and "ending it all," but 
he currently denied suicidal and homicidal ideation.  Upon 
mental status examination, the veteran was dressed neatly and 
well groomed.  He was alert and oriented to person, place, 
time and situation.  His thoughts were goal directed, and he 
did not appear delusional throughout the interview.  Speech 
was of normal tone, rate, and rhythm.  He described his mood 
as anxious but wanting to get well.  He had a variable 
aspect, but seemed quite subdued and was teary several times 
during the interview.  His memory was intact, and he had no 
loose associations, flight of ideas, tangentialities or 
neologisms.  He denied auditory and visual hallucinations 
except while under the influence of drugs.  He denied 
suicidal and homicidal ideation.  Diagnoses relating to the 
veteran were: Axis 1 - Alcohol dependence and cocaine 
dependence,  Axis II - Deferred,  Axis III - History of 
myocardial infarction and hypertension,  Axis IV - 
Psychosocial and environmental stressors:  Stressful divorce 
two years ago, history of onset of drug/alcohol abuse at time 
of divorce,  Axis V - GAF 35/60.  

A mental status examination was performed in July 1997.  The 
veteran's speech was of normal tone, rate, and rhythm.  He 
described his mood as irritable and lacking in trust.  His 
affect was anxious, depressed, and he was tearful during the 
interview.  He was oriented to time, place, and situation.  
His concentration, fund of knowledge, and abstraction were 
not formally tested.  Judgment and insight were somewhat 
limited, as he did not seem to appreciate the seriousness of 
his problems or his need for help.  His rate and flow of 
ideas was goal directed, with no loose associations, flights 
of ideas, or tangentialities. The veteran's thinking was 
mildly irrational in that he was adamant about not taking any 
medication because of difficulties he has had in the past.  
The veteran denied suicidal ideation, but was equivocal about 
homicidal ideation.  He was assigned an Axis I diagnosis of 
"major depression, severe."

In August 1997, the veteran was admitted to a VA hospital for 
treatment of alcohol and substance abuse, and domiciliary 
treatment for substance abuse and PTSD, he remained 
hospitalized until February of 1998.  A mental status 
examination was conducted on the veteran in mid-September 
1997.  The veteran was casually dressed and well groomed 
during the examination, and he was pleasant and cooperative.  
He appeared sad and slightly restless, stating he was anxious 
and depressed.  He denied suicidal or homicidal ideation, as 
well as any prior attempts of suicide, but did admit to past 
occasional rumination and vague planning in this area.  The 
veteran was alert and oriented times three.  His speech was 
well articulated, coherent, and goal directed, with no 
pressure, aphasia, confabulations, thought broadcasting, or 
paranoia.  The veteran seemed distracted, but cognitive and 
memory functions were normal.  Another brief mental status 
examination was conducted in mid-December.  This exam also 
showed the veteran alert and oriented with no suicidal or 
homicidal ideation.

Treatment notes for February and March of 1998 indicate the 
veteran participated in a variety of therapy sessions.  In 
this regard, a March 1998 treatment record indicates the 
veteran kept a full schedule, used the pool five times per 
week, attended anger management group, and attended meetings 
related to his substance and alcohol abuse habits.  This 
record indicates that the veteran fully expected to return to 
work, and was judgmental of anyone who suggested he might not 
be able to do so.

An April 1998 record contains a mental status examination of 
the veteran.  Here, the veteran appeared neatly dressed and 
well groomed.  The veteran was polite and talked freely.  He 
was alert and oriented to time, place, and person.  There was 
no evidence of confabulation, and he was able to abstract 
similarities, and two out of three proverbs.  The veteran 
denied hallucinatory experiences, but stated he 
"daydreamed."  There was no evidence of depersonalization 
or derealization.  His thought content was goal-directed, and 
his associations were not tangential, circumstantial, or 
rambling.  There was no evidence of blocking.  He did not 
appear delusional, but he stated he thought at times that VA 
is "out to get him."  There was no evidence of thought 
insertion.  The veteran's judgment was deemed good while 
participating in the current treatment program.

The veteran's VA treatment records for the years of 1997 
through 1999 have been obtained and carefully reviewed.  A 
May 1998 treatment record relates a conversation between the 
veteran and the staff psychiatrist.  The psychiatrist 
expressed his medical opinion that he thought the veteran was 
disabled and queried the veteran about an ability to function 
at any kind of job and with people either socially or in 
primary relationships.  The veteran recognized that he had 
major impairments in his ability to function in either of 
these areas.  The psychiatrist's report further illustrated 
the veteran's problems by relating an incident where the 
veteran had recently seen his ex-wife.  While the veteran 
felt he handled the situation "okay," he admitted that he 
was holding a knife in his hand during the meeting and 
thinking, "I could slit her throat right now."  The 
psychiatrist recommended the veteran attempt to increase his 
service-connected disability rating and continue to work on 
his treatment, but to plan to write a letter someday telling 
the RO that he no longer needed financial assistance.  The 
veteran was not aware that this could be done and seemed 
pleased at the idea that he could ask for disability 
presently and later have it terminated.  The psychiatrist 
also noted that though the veteran kept himself clean, was 
polite, and tried to follow his treatment program, he was 
quite fragile.  The psychiatrist opined that the veteran's 
toughness was a learned military veneer.  The psychiatrist 
assigned the veteran a GAF score of 35, noting that this 
indicated a slight drop that was probably due to the veteran 
coping with the pain of a recent foot surgery.

In an October 1999 treatment record, the psychiatrist pointed 
out that the veteran's "normalizing his traumas and PTSD 
symptoms have interfered with his getting the kind of help he 
desperately needs."  The veteran stated that he recognized 
his pride sometimes caused problems.  The veteran also stated 
that he did not recognize his PTSD symptoms clearly, but knew 
he was barely surviving.

In February of 2000, the veteran's service representative 
organization (VRO) wrote the Veterans Benefits Administration 
Compensation and Pension Service (C&P) requesting that 
another analysis of the veteran's disability rating be 
undertaken.  The VRO also requested that a psychiatric 
specialist review the veteran's records in order to 
differentiate between the veteran's PTSD symptomatology and 
any other symptomatology which might be due to other mental 
disorders.  C&P responded to this correspondence by stating 
that a specialist's examination would provide no new 
information, and that it did not feel that the veteran's 
assigned 30 percent disability rating was in error.

Analysis

Preliminary matter - duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (Aug. 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the VCAA and its allied regulations are applicable to 
the veteran's increased rating claim.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

A review of the record demonstrates that the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefit sought.  The veteran has been 
amply informed of the requirements of law, including 
correspondence of October 1999 explaining his procedural and 
appellate rights, as well as an October 1999 Statement of the 
Case that set forth the applicable regulations and what 
evidence was needed to substantiate his PTSD claim.  In 
addition, the veteran's representative received a letter from 
C&P concerning this issue in May 2000.  With this history, 
the Board finds VA has satisfied its duty to notify the 
veteran with respect to his claim.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In a February 2000 letter to the C&P, the veteran's 
representative stated that no attempt had been made to 
reconcile the psychiatric symptomatology of the PTSD as 
compared with any other mental disorder and requested that 
the veteran's records be examined by a psychiatric 
specialist.  No such evaluation was performed.  However, as 
discussed below, the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  Because there is no medical 
evidence that assigns specific symptomatology to any other 
psychiatric disability, as opposed to PTSD, the Board will 
assume that all psychiatric symptomatology is related to the 
service-connected PTSD.  Accordingly, the concerns addressed 
by the veteran's representative have been addressed.  

Moreover, the veteran has had multiple psychiatric 
evaluations, and the RO has obtained the veteran's treatment 
and hospitalization records and associated them with the 
claims file.  Additionally, the veteran has offered testimony 
during an October 1999 personal hearing at the RO.  Finally, 
on behalf of the veteran, the veteran's representative has 
prepared a written brief on appeal.

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claims.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to notify and to assist mandated by the VCAA and its 
implementing regulations.

Discussion

(i.)  Schedular rating

The veteran is currently rated as 30 percent disabled due to 
his PTSD disability under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).

As discussed above, in the absence of clinical or other 
evidence to the contrary, the Board will assume that all of 
the veteran's psychiatric symptomatology is due to his 
service-connected PTSD.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).
 
After comparing the veteran's demonstrated symptomatology to 
the applicable rating criteria, and for the reasons and bases 
expressed below, the Board believes that a 70 percent rating 
is warranted.  

The veteran's GAF scores suggest that such a rating is 
appropriate.  The veteran was assigned GAF scores of 35 in 
January of 1997 and May of 1998.  According to the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994), a 
GAF score of 35 indicates some impairment in reality testing 
or communication, or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.  These GAF scores, taken together, indicate that the 
veteran suffers major impairment in several areas.

The Board realizes that the veteran does not experience all 
of the symptoms listed in the applicable rating criteria that 
are associated with a 70 percent disability rating.  The 
veteran demonstrates no obsessional rituals, near-continuous 
panic attacks, spatial disorientation, neglect of personal 
hygiene, or intermittently illogical obscure, or irrelevant 
speech.  However, the veteran has demonstrated some suicidal 
and homicidal ideation, impaired impulse control, and 
difficulty in adapting to stressful circumstances.  More 
importantly, he demonstrates depression to an extent that 
affects his ability to function independently, appropriately 
and effectively.  the veteran's mental status examinations 
are replete with notations of his mood being anxious and 
depressed.  He also demonstrates an inability to establish 
and maintain effective relationships.  

Addressing the veteran's occupational impairments, the 
evidence of record shows that the veteran is unemployed.  He 
was hospitalized from approximately September 1997 until 
February 1998.  A treatment record of May 1998 makes clear 
that the veteran's treating psychiatrist felt the veteran 
should not attempt to obtain employment.  Indeed, the 
veteran's treating psychiatrist suggested he attempt to 
increase his service-connected disability rating in order to 
allow himself the opportunity to concentrate on his ongoing 
treatment.  More recently, an October 1999 record shows the 
veteran still having some difficulty in addressing his PTSD 
symptoms.  This record reveals that the treating psychiatrist 
noted the veteran's attempts to normalize his traumas and 
PTSD symptoms interfere with the veteran getting the kind of 
help he "desperately needs."

In summary, based on the evidence of record, the Board feels 
a 70 percent rating is appropriate.  In this regard, the 
Board first observes the veteran's GAF scores of 35 in 1997 
and 1998 are indicative of major impairment in several areas.  
The Board also notes that the veteran was hospitalized for 
several months in an attempt to deal with his depression and 
PTSD.  The veteran's symptomatology has led to the 
estrangement of his family.  The clear implication from this 
May 1998 treatment record was that the treating psychiatrist 
thought it unwise for the veteran to obtain employment in the 
face of his current psychiatric condition.  Therefore, for 
the reasons stated above, the Board finds that the veteran 
suffers PTSD symptomatology to such an extent that it has 
resulted in occupational and social impairment in most areas 
of the veteran's life.  Based on the foregoing, the Board 
grants an increase in this veteran's PTSD disability rating 
to 70 percent.

While appreciating the seriousness of the veteran's 
symptomatology, the Board does not believe that a 100 percent 
schedular rating is warranted.  The veteran has not 
demonstrated gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behaviors, or any other symptomatology 
generally associated with the granting of a total disability 
rating based on PTSD.  However, any discussion of a 100 
percent schedular rating is effectively rendered moot by the 
Board's discussion concerning an extraschedular rating, 
below.

(ii.) Extraschedular rating

The RO concluded the appellant's disability rating claim did 
not warrant referral for an extraschedular evaluation.  See 
the October 1999 Supplemental Statement of the Case, page 10.  
The United States Court of Appeals for Veterans Claims has 
held that the question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Since this 
matter has been adjudicated by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2001).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule for rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
3.321(b)(1) (2001).

In this case, the veteran was diagnosed with PTSD and was 
hospitalized in August 1997.  He was discharged into a 
domiciliary program in mid-September, 1997.  In the 
domiciliary period, the veteran received counseling with 
lifestyle transition, and personal and social living skills.  
At discharge, he was immediately admitted into a PTSD 
residential rehabilitation program in December 1997.  He was 
discharged from this program in February of 1998.  
Effectively, the veteran has been hospitalized for PTSD 
during a six-month period of September 1997 to February 1998.  
The Board finds such a hospitalization patently adverse to an 
ability to obtain and maintain meaningful employment.  Though 
the veteran has only been hospitalized once, the Board sees 
little difference between one six-month hospitalization and 
six one-month hospitalizations.  Both equally nullify the 
ability to maintain effective employment.  

It is manifestly obvious that the veteran's service-connected 
PTSD markedly interferes with his employability.  As 
discussed above, in May 1998, the veteran's treating 
physician urged the veteran to attempt to increase his 
service connected disability payments instead of obtaining 
employment.  Taken together, the medical and other evidence 
of record portray an individual who is unable to work due to 
his psychiatric symptomatology.  

In sum, the Board finds that the severity of the veteran's 
PTSD symptomatology renders the standard rating schedule 
impractical.  Additionally, the severity of the veteran's 
PTSD symptomatology and his resultant hospitalization have 
produced a marked interference with the veteran's ability to 
obtain and maintain effective employment.  Accordingly, a 100 
percent disability rating is assigned on an extraschedular 
basis.


ORDER

Subject to the provisions governing the grant of monetary 
benefits, entitlement to a 100 percent disability rating for 
PTSD is granted.


REMAND

2.  Entitlement to service connection for a right foot 
plantar wart.


Reasons for remand

The RO, in the October 1999 Supplemental Statement of the 
Case, denied the veteran's claim of entitlement to service 
connection for a right foot plantar wart on the basis that it 
was not well grounded.  However, the VCAA did away with the 
former statutory concept, which was relied upon by the RO in 
this case, of denying claims on the basis that such were not 
well grounded.  Compare the VCAA and 38 U.S.C.A. § 7105(a) 
(West 1991).  

The Board believes that under the circumstances, the 
veteran's claim must be readjudicated by the RO with the 
application of the recently-enacted VCAA provisions.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA's duty to assist includes the conduct of 
a thorough and contemporaneous medical examination.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

A preliminary review of the record reveals that the veteran 
received treatment in service for right foot plantar wart(s) 
and has recently again had trouble with the same.  No 
physician has stated that his current difficulties are 
related to the problems with this condition that the veteran 
experienced while in active service.  However, under the 
VCAA, VA is obligated to afford the veteran an examination 
which addresses whether the veteran's right foot plantar wart 
is related to his service.

For the reasons expressed above, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions.

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers he 
has seen for treatment of a right foot 
plantar wart.  After obtaining any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the file any medical records identified 
by the veteran that have not previously 
been obtained.

2.  The veteran should be afforded a VA 
podiatry examination in order to 
determine the presence and etiology of 
the veteran's claimed right foot plantar 
wart.  The examiner is requested to 
review all pertinent records associated 
with the claims file.  Based on this 
review and the findings of the 
examination, the examiner must offer an 
opinion as to whether a plantar wart 
currently exists and if so whether it is 
related to the veteran's military 
service.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

3.  The RO should then review the record.  
Any additional notification and 
development actions which are required by 
the VCAA and its implementing regulations 
should be accomplished.  The RO should 
then readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be given an opportunity to respond 
thereto.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case.  No action is required of the veteran 
until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

